Dismissed and Memorandum Opinion filed May 25, 2006








Dismissed and Memorandum Opinion filed May 25, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00379-CV
____________
 
BRAZORIA COUNTY, Appellant
 
V.
 
JOYCE PELTIER,
Individually and as Administratrix of the
Estate of ROBERT LAWRENCE PELTIER,
SR., Deceased,
JOANNE PELTIER-DENTON, RAYMOND
ANTHONY PELTIER, SR.,
and ROBERT LAWRENCE PELTIER, JR.,
Appellees
 

 
On Appeal from the
23rd District Court
Brazoria County,
Texas
Trial Court Cause
No. 28426
 

 
M E M O R A N D U M   O P I N I O N
This is an accelerated appeal from an interlocutory order
denying appellant=s plea to the jurisdiction signed April 11, 2006.  On May 19, 2006, appellant filed a motion to
dismiss the appeal because it is no longer a party to the underlying suit.  According to the motion, appellees have filed
a non-suit as to Brazoria County in the court below.  See Tex.
R. App. P. 42.1.  The motion is
granted.




Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed May 25, 2006.
Panel consists of Chief Justice Hedges and Justices
Yates and Guzman.